Motion to amend the remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz: Whether the rights of plaintiff-appellant under the Fourteenth Amendment were denied. Plaintiff-appellant argued that he was denied due process of law and equal protection of the law by the limitation on his right to recovery pursuant to section 671 of the New York State Insurance Law. The Court of Appeals considered plaintiff-appellant’s contentions and held that there were no violations of his constitutional rights. [See 60 NY2d 1003.]